                Case 1:19-cv-00216-JL Document 51 Filed 05/18/20 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                               FOR THE
                                     DISTRICT OF NEW HAMPSHIRE

                                 )
SIERRA CLUB, INC. and            )
CONSERVATION LAW FOUNDATION, )
INC.,                            )
                                 )
                 Plaintiffs,     )                             No. 1:19-cv-00216-JL
                                 )
          v.                     )
                                 )
GRANITE SHORE POWER LLC, et al., )
                                 )
                 Defendants.     )
                                 )


                 DEFENDANTS’ ASSENTED TO MOTION TO EXTEND TIME TO
                         REPLY TO OBJECTION TO MOTION FOR
                PARTIAL SUMMARY JUDGMENT ON COUNT V TO JUNE 4, 2020

           Defendants Granite Shore Power LLC, GSP Merrimack LLC, (the “Defendants”),1 with

the assent of counsel for Plaintiffs, hereby move to extend the time to reply to Plaintiffs’

Objection to Defendants’ Motion for Partial Summary Judgment on Count V to June 4, 2020. As

grounds for this Motion, the Defendants state as follows:

           1.       On March 17, 2020, Defendants filed a Motion for Partial Summary Judgment on

Count V of the Plaintiffs’ Complaint. Plaintiffs filed their Objection to the Motion on May 14,

2020.

           2.       Defendants’ Reply to Plaintiffs’ Objection to Motion for Summary Judgment is

currently due on May 21, 2020.




1   PSNH was dismissed from this lawsuit by a Stipulation of Dismissal dated February 18, 2020.
               Case 1:19-cv-00216-JL Document 51 Filed 05/18/20 Page 2 of 3



         3.       Defendants require additional time to respond to Plaintiffs’ Objection and

requests that the Court extend the time to file their Reply to June 4, 2020.

         4.       Counsel for Plaintiffs assents to the relief sought in this motion and have

requested that they be granted an extension to file a Surreply to June 14, 2020. Defendants

assent to that extension.

         5.       These brief extensions will not result in the continuance of any currently

scheduled hearing, conference or trial.

         6.       No memorandum of law is required since the relief sought is within the discretion

of the Court.

         WHEREFORE, the Defendants respectfully request that this Honorable Court enter an

Order:

         (A)      Granting an extension of time to June 4, 2020 for Defendants to file a Reply to

Plaintiffs’ Objection to Defendants’ Motion for Partial Summary Judgment on Count V;

         (B)      Granting Plaintiffs until June 14, 2020 to file a Surreply to Defendants’ Reply; and

         (C)      Granting such further relief as may be just, equitable and appropriate.




                                                  -2-
            Case 1:19-cv-00216-JL Document 51 Filed 05/18/20 Page 3 of 3



                                               Respectfully submitted,

                                               GRANITE SHORE POWER LLC, GSP
                                               MERRIMACK LLC, and PUBLIC SERVICE
                                               COMPANY OF NEW HAMPSHIRE d/b/a
                                               EVERSOURCE ENERGY

                                               By their attorneys,

                                               McLANE, GRAF, RAULERSON & MIDDLETON,
                                               PROFESSIONAL ASSOCIATION

Date: May 18, 2020                             By:        /s/ Wilbur A. Glahn, III
                                                     Wilbur A. Glahn, III, NH Bar No. 937
                                                     bill.glahn@mclane.com
                                                     900 Elm Street, P.O. Box 326
                                                     Manchester, New Hampshire 03105
                                                     Telephone (603) 625-6464

                              Certificate of Rule 7.1(c) Compliance

        I certify that Reed Super, counsel for plaintiffs, assents to the relief sought in this Motion.


                                                        /s/ Wilbur A. Glahn, III
                                                        Wilbur A. Glahn, III


                                       Certificate of Service

       I hereby certify that on May 18, 2020, I served the foregoing Motion electronically
through ECF upon all counsel of record.

                                                        /s/ Wilbur A. Glahn, III
                                                        Wilbur A. Glahn, III




114005\15713465.v1                               -3-
